DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous Double Patenting rejection over parent application 15/168,761, now patent U.S. Pat. No. 10,650,384, has been withdrawn in response the Terminal Disclaimer filed January 27, 2022
The closest prior art of record is Matula et al. (U.S. P.G. Pub. 2016/0104098 A1), Eramian (U.S. P.G. Pub. 2015/0348004 A1), Todasco (U.S. P.G. Pub. 2016/0048796 A1), and Chandrasekaran, Gayathri, et al. "Bootstrapping a location service through geocoded postal addresses." International Symposium on Location-and Context-Awareness. Springer, Berlin, Heidelberg, 2007.
Chandrasekaran discloses using networking information to bootstrap location information in a postal system but fails to disclose connecting to those networks to send a delivery confirmation message.
The instant claims recite the same subject matter that was indicated as novel and non-obvious in the parent application 15/168,761, now patent U.S. Pat. No. 10,650,384. Therefore, Examiner adopts all the reasons for indicating allowable subject matter in the Notice of Allowance mailed in Application 15/168,761 on January 06, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrasekaran, Gayathri, et al. "Bootstrapping a location service through geocoded postal addresses." International Symposium on Location-and Context-Awareness. Springer, Berlin, Heidelberg, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628